Affirmed and Opinion filed March 31, 2022.




                                  In The

                  Fourteenth Court of Appeals

                           NO. 14-20-00308-CV

          UNION PACIFIC RAILROAD COMPANY, Appellant

                                    V.


    ANNA DORSEY, Individually and as Representative of the Estates of
  GLORIA MOORE (Deceased) and SAM MOORE, Jr. (Deceased), BETTY
   HORACE, Individually and as Representative of the Estate of THOMAS
    HORACE (Deceased), PATRICK HORACE, KRISTEN GILMORE,
     Individually and as Representative of the Estate of JODIE ARCHIE
 (Deceased), KRISHONDE ALLEN, ESTELLA AMES, DEBRA AMMONS,
EDWIN AMOS, GLORIA BAPTISTE, ALTON BERRY, JIMMY BOOKER,
    ROBERT BOOKER, BRENDA BRANCH, JOHNTER BRANTLEY,
   DOROTHY BROOKS, HILLMAN CALVIN, IVIA CLAY, BENJAMIN
   COOKESY, WILLIAM COOKSKY, DIANNA CORMIER JACKSON,
  AUTREA DAVIS, KAREN DICKEY, MERVE EUELL, PHYLLIS FARR,
   ROY FITZPATRICK, MOZELLE FLANNIGAN, KATHY GABRIEL,
   JIMMY GALENTINE, JOEL GREEN, ADELL GUILLORY, LESTER
    HARRIS, WILLIE HARRIS, KERRY LYNN HASKETT, RICHARD
  HENRY, CARMELITA HIGGINS, LATINA HILL, HAROLD HORACE,
HERBERT HORACE, TAMARA JACKSON, JAMES JOHNSON, RONNIE
    JOHNSON, KATHERINE JONES, DANNY LEWIS, HARRY DEAN
  LEWIS, LORENNIA LINDSEY, ELIZABETH NICKELS, IDA OBRIEN,
 ROBERT PALMER, SEPERIA PRESTON, RUBY REYNOLDS, BARRY
  RHODES, ALLEN RICHARDSON, DONNA RICHARDSON, DWIGHT
RICHARDSON, JOHNNY RISTON, RODNEY RUSHING, DAVID RYAN,
 LISA SAMUEL, ANDREA SHIELDS, SONYA SMITH, HATTIE SWINT,
 RODNEY THOMAS, SHERRY THOMAS, GERALD TURNER, LARRY
TURNER, SHIRLEY LEWIS VALLIER, DALE VANWRIGHT, ELNORA
 VICTOR, JESSE VICTOR, CHANTA VISTON, LAWRENCE WALKER,
  JOHN WALKER, OPAL WALKER, RENEE WALKER, LOU PRICE-
WALKER, CONNIE WALTON, LADETRIA WESLEY, EDITH WILBURN,
    SANFORD WILLIAMS, TANYA WOOTEN, BOBBY WORTHY,
        PATRICIA WORTHY, and JAMES YOUNG, Appellees

                      On Appeal from the 281st District Court
                              Harris County, Texas
                        Trial Court Cause No. 2020-07396

                                        OPINION

       Appellees sued appellant Union Pacific Railroad Company for claims based
on Union Pacific’s contamination of residential neighborhoods in Houston with
creosote, a probable carcinogen. The trial court denied Union Pacific’s motion to
dismiss appellees’ “property-damage claims” under the Texas Citizens
Participation Act (TCPA).1 In a single issue, Union Pacific contends that the trial
court erred by denying the motion. We affirm.

                           I.     TCPA LEGAL PRINCIPLES

       The TCPA was designed to protect a defendant’s rights of speech, petition,
and association while protecting a claimant’s right to pursue valid legal claims for
injuries caused by the defendant. Montelongo v. Abrea, 622 S.W.3d 290, 295
(Tex. 2021) (citing Tex. Civ. Prac. & Rem. Code § 27.002)). To accomplish this
objective, the TCPA provides for a multi-step process for the dismissal of a legal
       1
         See Tex. Civ. Prac. & Rem. Code ch. 27; see also In re Lipsky, 460 S.W.3d 579, 584 &
n.1 (Tex. 2015).

                                             2
action to which it applies. See id. First, the movant must demonstrate that the
legal action is “based on or is in response to” their exercise of the right of free
speech, petition, or association. Id. If the movant meets this burden, the claimant
may avoid dismissal by establishing by clear and specific evidence a prima facie
case for each essential element of the claim in question. Id. Moreover, a claimant
may avoid dismissal by establishing that the legal action is exempt from the TCPA
under a specific statutory exemption. Hieber v. Percheron Holdings, LLC, 591
S.W.3d 208, 210–11 (Tex. App.—Houston [14th Dist.] 2019, pet. denied) (citing
Tex. Civ. Prac. & Rem. Code § 27.005(d)).

      A “legal action” means a “lawsuit, cause of action, petition, complaint,
cross-claim, or counterclaim or any other judicial pleading or filing that requests
legal, declaratory, or equitable relief.” Tex. Civ. Prac. & Rem. Code § 27.001(6).
An “exercise of the right of free speech” means a communication made in
connection with a matter of public concern. Id. § 27.001(3). An “exercise of the
right to petition” means, among other things, (1) a communication in or pertaining
to “an executive or other proceeding before a department of the state or federal
government,” or (2) “a communication in connection with an issue under
consideration or review by a legislative, executive, judicial, or other governmental
body or in another governmental or official proceeding.” Id. § 27.001(4).2 An
“exercise of the right of association” means to join together to collectively express,
promote, pursue, or defend common interests relating to a governmental
proceeding or a matter of public concern. Id. § 27.001(2).

      A “communication” is broadly defined as “the making or submitting of a
statement or document in any form or medium.” Id. § 27.001(1); see also Youngkin
v. Hines, 546 S.W.3d 675, 680 (Tex. 2018). The definition does not include a

      2
          We recite the statutory definitions upon which Union Pacific relies.

                                                 3
“failure to communicate.” DOJO Bayhouse, LLC v. Pickford, No. 14-20-00237-
CV, 2021 WL 6050677, at *4 (Tex. App.—Houston [14th Dist.] Dec. 21, 2021, no
pet.) (mem. op.).

      The “exemptions” section of the TCPA provides in relevant part that the
TCPA does not apply to “a legal action seeking recovery for bodily injury,
wrongful death, or survival” or “a legal action based on a common law fraud
claim.” Tex. Civ. Prac. & Rem. Code § 27.010(3), (12).

      We review de novo whether the parties have met their respective burdens.
See M.A. Mills, P.C. v. Kotts, No. 14-20-00395-CV, 2022 WL 176125, at *2 (Tex.
App.—Houston [14th Dist.] Jan. 20, 2022, no pet. h.). In reviewing these issues,
the pleadings are the “best, and all sufficient evidence of the nature” of a claim.
DOJO Bayhouse, 2021 WL 6050677, at *5 (quoting Hersh v. Tatum, 526 S.W.3d
462, 467 (Tex. 2017)). We view the pleadings in the light most favorable to the
nonmovants, favoring the conclusion that their claims are not predicated on
protected expression. Sanchez v. Striever, 614 S.W.3d 233, 246 (Tex. App.—
Houston [14th Dist.] 2020, no pet.).

      Dismissal under the TCPA is determined on a claim-by-claim basis. Repub.
Tavern & Music Hall, LLC v. Laurenzo’s Midtown Mgmt., LLC, 618 S.W.3d 118,
122 (Tex. App.—Houston [14th Dist.] 2020, no pet.). “When a legal action is in
response to both expression protected by the TCPA and other unprotected activity,
the legal action is subject to dismissal only to the extent that it is in response to the
protected conduct, as opposed to being subject to dismissal in its entirety.”
Navidea Biopharm., Inc. v. Capital Royalty Partners II, L.P., No. 14-18-00740-
CV, 2020 WL 5087826, at *4 (Tex. App.—Houston [14th Dist.] Aug. 28, 2020,
pet. denied) (mem. op.).



                                           4
                               II.     APPELLEES’ PETITION

       In their petition, appellees assert claims against Union Pacific and other
defendants for negligence, negligence per se, negligent misrepresentation,
fraudulent concealment, and nuisance.3 Appellees seek damages for wrongful
death and survival, property damages, and damages for personal injuries,
including: (1) physical pain; (2) physical impairment; (3) disfigurement; (4) mental
anguish; (5) pecuniary losses; (6) the loss of use and enjoyment of real property;
and (7) the loss of or diminished economic value of real property.

       Appellees allege that Union Pacific knowingly contaminated residential
neighborhoods in Houston with creosote, a probable carcinogen, and that the
contamination is ongoing. Appellees allege, “As a result of exposure to toxic
chemicals used, stored, and improperly dumped at Union Pacific’s rail yard,
Plaintiffs have suffered injuries in the form of cancer, death, and property damage
caused by contamination.”

       Appellees allege, “Union Pacific and its consulting geologists . . . have
misrepresented the extent of the threat posed by creosote waste and the DNAPL,[4]
concealing the true nature of the hazard in reports to the TCEQ and


       3
          Union Pacific notes that “fraudulent concealment” is not a recognized claim in Texas
but an affirmative defense to a statute of limitations. Appellees contend that their “concealment”
claim is one for fraud by nondisclosure, and we agree. See Flowers v. ZBR Holdings, LLC,
No. 05-16-00345-CV, 2017 WL 3484542, at *1 n.1 (Tex. App.—Dallas Aug. 15, 2017, no pet.)
(mem. op.) (“Appellees called the last claim ‘Concealment,’ but courts usually call this claim
fraud by nondisclosure.”); Brocail v. Detroit Tigers, Inc., 268 S.W.3d 90, 110 (Tex. App.—
Houston [14th Dist.] 2008, pet. denied) (applying Michigan law, noting that “[f]raudulent
concealment [is] also known as fraud by nondisclosure”); Kawecki v. Int’l Bank of Commerce,
No. 14-01-01025-CV, 2003 WL 21782345, at *1 n.3 (Tex. App.—Houston [14th Dist.] July 31,
2003, no pet.) (mem. op.) (treating the plaintiffs’ “fraudulent concealment claim as one for
fraudulent nondisclosure”).
       4
         DNAPL is “an underground plume of creosote sludge known as a dense non-aqueous
phase liquid.”

                                                5
communications with the public in order to obtain required permits.”               Union
Pacific has “failed to disclose the full extent of the contamination or the known
health risks posed to property owners and others exposed to the contaminates over
time.”

         Regarding the negligence claim, appellees allege that Union Pacific was
negligent in the following ways:

         1.   Failing to warn of the health hazards associated with creosote
              and toxic chemicals used, stored and dumped at or near the
              Engelwood Rail Yard;
         2.   Failing to safely use, store and dump creosote and toxic
              chemicals known to be hazardous to human health;
         3.   Failing to take reasonable steps to prevent and mitigate air, soil
              and water contamination caused by creosote and toxic
              chemicals known to be hazardous to human health;
         4.   Failing to properly monitor and test for air, soil and water
              contamination caused by creosote and toxic chemicals known
              to be hazardous to human health;
         5.   Failing to notify Plaintiffs of air, soil and water contamination
              caused by creosote and toxic chemicals known to be hazardous
              to human health;
         6.   Failing to notify governmental agencies and authorities of air,
              soil and water contamination caused by creosote and toxic
              chemicals known to be hazardous to human health;
         7.   Failing to disclose the full extent and nature of air, soil and
              water contamination at or near the Engelwood Rail Yard to
              Plaintiffs and governmental agencies;
         8.   Failing to employ, train and supervise employees on the safe
              handling, storage, use and containment of creosote, toxic
              chemicals and waste known to be hazardous to human health;
         9.   Failing to protect Plaintiffs and the general public from the
              harmful effects of exposure to creosote and toxic chemicals;



                                           6
      10.   Failing to prevent creosote and toxic chemicals from
            permeating ground water and creating a creosote NAPL beneath
            residential properties;
      11.   Failing to take timely and reasonable steps to contain the
            creosote NAPL and mitigate the risks to human health posed by
            the creosote NAPL;
      12.   Failing to warn of or prevent property damage caused by soil
            and water contamination caused by creosote and toxic
            chemicals known to be hazardous to human health;
      13.   Failing to obtain reliable or adequate meteorological and
            geological surveys to ensure creosote and toxic chemicals
            would not contaminate air, soil and water;
      14.   Failing to obtain reliable or adequate meteorological and
            geological surveys to reasonably evaluate the risk of air, soil
            and water contamination by creosote and toxic chemicals; and
      15.   Failing to prevent Plaintiffs and the general public from coming
            into contact with creosote and other toxic chemicals, including,
            but not limited to failing to implement safety barriers and
            security measures to prevent public access to creosote and toxic
            chemicals at or near the Englewood Rail Yard.

      Regarding negligence per se, appellees allege that Union Pacific has violated
several sections of the Administrative Code that prohibit the creation of a nuisance
or endangering the public health and welfare as the result of storing, processing,
disposing, or other conduct related to hazardous wastes. See 30 Tex. Admin. Code
§§ 335.4, 335.177.

      Regarding negligent misrepresentation, appellees allege among other things
that Union Pacific and other defendants “made representations to governmental
agencies and Plaintiffs regarding the nature of the air, soil, and water
contamination caused by creosote and toxic chemicals and their efforts to mitigate
and monitor air, soil, and water contamination caused by creosote and toxic
chemicals.” Appellees allege that Union Pacific and other defendants failed to use


                                         7
reasonable care in “adequately and properly disclosing” the hazards to human
health and the nature and scope of the contamination caused by creosote and toxic
chemicals.     Appellees allege that the negligent misrepresentations have
“proximately caused Plaintiffs’ damages.”

      Regarding fraudulent concealment, appellees allege that Union Pacific and
other defendants knew of the hazards to human health posed by creosote and toxic
chemicals, including the risk of disease, cancer, and death, yet “[t]o avoid liability
and   obtain operating permits       from governmental agencies, Defendants
intentionally concealed the scope and dangers associated with the air, soil, and
water contamination caused by creosote and toxic chemicals from Plaintiffs, the
government, and the general public.”

      Regarding nuisance, appellees allege that Union Pacific unreasonably
invaded appellees’ interests in the private use and enjoyment of their homes and
land by knowingly contaminating air, soil, and water on and underneath appellees’
properties.   Additionally, Union Pacific unreasonably interfered with rights
common to the general public, including permitting the discharge of creosote and
toxic chemicals into public right of ways.

                                  III.   ANALYSIS

      Union Pacific contends that the trial court should have dismissed each of
appellees’ claims to the extent they are “property-damage claims” because they are
based on or in response to Union Pacific’s exercise of the rights of free speech,
association, and petition. Union Pacific contends that the TCPA does not exempt
property-damage claims or any of appellees’ claims under the fraud exception.
Appellees respond that their claims are based on or in response to Union Pacific’s
contamination, not the exercise of a protected right, and their claims are for
physical injury and fraud, which are exempted from the TCPA.
                                          8
A.    Negligence, Negligence Per Se, Fraudulent Concealment, and Nuisance

      Regarding appellees’ claims for negligence, negligence per se, fraudulent
concealment, and nuisance, Union Pacific focuses on the global allegations
contained in appellees’ petition that (1) Union Pacific “failed to disclose the full
extent of the contamination or the known health risks posed to property owners and
others exposed to the contaminates over time;” and (2) “Union Pacific and its
consulting geologists . . . have misrepresented the extent of the threat posed by
creosote waste and the DNAPL, concealing the true nature of the hazard in reports
to the TCEQ and communications with the public in order to obtain required
permits.”   Union Pacific contends that these allegations show that appellees’
claims are based on or in response to Union Pacific’s exercise of the rights of free
speech, association, and petition.

      The first global allegation is based on a failure to disclose—a failure to
communicate—which does not implicate protected activity. See DOJO Bayhouse,
2021 WL 6050677, at *4. Regarding the second global allegation about Union
Pacific and others having “misrepresented the extent of the threat posed by the
creosote waste,” Union Pacific has not demonstrated that appellees’ negligence,
negligence per se, fraudulent concealment, and nuisance claims are “based on” or
“in response to” such misrepresentations. The misrepresentations do not form the
“basis for the legal claims or the impetus for suit” concerning negligence,
negligence per se, fraudulent concealment, or nuisance. See ML Dev., LP v. Ross
Dress for Less, Inc., No. 01-20-00773-CV, 2021 WL 2096656, at *4 (Tex. App.—
Houston [1st Dist.] May 25, 2021, no pet.) (reasoning that although alleged
statements “may have accompanied” complained-of conduct, the communications
themselves did not “provide the basis for the legal claims or the impetus for suit”).



                                          9
        Rather, the gravamen of these claims is Union Pacific’s contamination of
Houston neighborhoods with creosote and Union Pacific’s failures to communicate
regarding the scope and dangers of the contamination. See Sanchez, 614 S.W.3d at
246 (considering the “gravamen of the claim as pleaded” to determine whether the
defendant’s communication related to a protected right; “[S]imply alleging conduct
that has a communication embedded within it does not create the relationship
between the claim and the communication necessary to invoke the TCPA.”
(alteration in original) (quoting Kawcak v. Antero Res. Corp., 582 S.W.3d 566, 587
(Tex.       App.—Fort     Worth      2019,     pet.    denied))).        The     alleged     joint
misrepresentations, i.e., communications, do not “draw an adequate connection to
invoke the TCPA under the amended language” for appellees’ claims of
negligence, negligence per se, fraudulent concealment, and nuisance. See Union
Pacific R.R. Co. v. Chenier, No. 01-21-00073-CV, 2022 WL 547642, at *7 (Tex.
App.—Houston [1st Dist.] Feb. 24, 2022, no pet. h.) (affirming denial of Union
Pacific’s TCPA motion in similar lawsuit alleging contamination based on creosote
and claims for negligence, negligence per se, negligent misrepresentation, fraud,
and nuisance).5

        Union Pacific’s issue is overruled regarding appellees’ claims for
negligence, negligence per se, fraudulent concealment, and nuisance because
Union Pacific failed to demonstrate that these claims are based on or in response to
Union Pacific’s exercise of a protected right.

        5
         The TCPA was amended in 2019 to narrow the categories of connections a claim could
have to the exercise of a protected right in order for a defendant to obtain a dismissal. See
generally ML Dev., LP, 2021 WL 2096656, at *2–3 (discussing removal of the phrase “relates
to” from the prior version of the TCPA that allowed dismissal if the movant proved that the
claim was “based on, relates to, or is in response to” the movant’s exercise of a protected right).
The amendment “removed the broadest category of connection, thereby requiring future TCPA
movants to establish a closer nexus between the claims against them and the communications
they point to as their exercise of protected rights.” Id. at *5.

                                                10
B.     Negligent Misrepresentation

       We assume without deciding that the final challenged claim, negligent
misrepresentation, is based on or in response to Union Pacific’s exercise of a
protected right. Appellees allege in their petition that Union Pacific’s negligent
misrepresentations proximately caused damages. Because appellees seek damages
for   bodily    injury,    wrongful      death,    and    survival    for   their    negligent
misrepresentation claim, the claim falls squarely within the TCPA’s exception:
“This chapter does not apply to . . . a legal action seeking recovery for bodily
injury, wrongful death, or survival or to statements made regarding that legal
action.” Tex. Civ. Prac. & Rem. Code § 27.010(a)(3).

       Union Pacific appears to argue that a single claim or cause of action like
negligence—a “legal action”—can be subdivided under the TCPA into a claim that
seeks recovery for bodily injuries and a separate claim that seeks recovery for
property damages, and the TCPA exception would not apply to the separate claim
seeking recovery of property damages. Union Pacific cites no case treating a claim
as such under the TCPA, and we have found none. The plain language of the
statute indicates that if the claim seeks recovery for bodily injury, wrongful death,
or survival, then the TCPA does not apply—it does not matter that the claim could
also result in recovery of damages that arguably fall outside the meaning of “bodily
injury.” See Cavin v. Abbott, 545 S.W.3d 47, 57 (Tex. App.—Austin 2017, no
pet.) (TCPA did not apply to an assault claim, which sought recovery for “bodily
injury” because the claimant sought recovery of medical expenses and
compensation for physical pain even though some of the sought-after damages
“would arguably fall outside ‘bodily injury’”).6


       6
         We note that a claim for negligent misrepresentation may allow recovery for physical
harm, see D.S.A., Inc. v. Hillsboro Indep. Sch. Dist., 973 S.W.2d 662, 664 (Tex. 1998), and this
                                              11
      Union Pacific’s issue is overruled regarding appellees’ negligent
misrepresentation claim because the claim seeks recovery for bodily injury,
wrongful death, and survival.

                                  IV.    CONCLUSION

      Union Pacific’s sole issue is overruled. The trial court’s order denying
Union Pacific’s motion to dismiss under the TCPA is affirmed.




                                         /s/    Ken Wise
                                                Justice


Panel consists of Justices Wise, Bourliot, and Zimmerer.




case does not involve artful pleading in an attempt to circumvent the TCPA, see Reeves v.
Harbor Am. Cent., Inc., 631 S.W.3d 299, 303 n.2 (Tex. App.—Houston [14th Dist.] 2020, pet.
denied).

                                           12